          Case 1:18-cv-00775-YK Document 16 Filed 10/02/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DIANA SCHALL,                                   :
     Plaintiff                                  :           No. 1:18-cv-00775
                                                :
               v.                               :           (Judge Kane)
                                                :
BOWHEAD INTEGRATED SUPPORT                      :
SERVICES, LLC,                                  :
     Defendant                                  :

                                            ORDER

       AND NOW, on this 2nd day of October 2018, upon consideration of the parties’ signed

stipulation of dismissal (Doc. No. 15), IT IS ORDERED THAT the stipulation is

APPROVED, and the above-captioned matter is DISMISSED with prejudice and without fees

or costs pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
